                                                                                                8/24/20, 8:12 PM




       Insurance Information
       Sharika M. Robinson <srobinson@sharikamrobinsonlaw.com>
       Fri 5/8/2020 7:47 PM
       To: Geis, Chris <Chris.Geis@wbd-us.com>
       Chris-

       I am in receipt of your initial disclosures. However, it appears that some information might be
       missing from the insurance information. For example, the Pool requires that notice be
       provided, but there is no notice address.

       As you can contemplate, I intend to add the surety as a defendant in this action. Do you
       represent the surety or Sedgwick? Do you have the notice address?

       Also, please send me the binder and other insurance documents that will hold such
       information as required as part of the initial disclosures.

       Thank you,

       Sharika

       Get Outlook for iOS




about:blank                                                                                          Page 1 of 1

                     Case 5:19-cv-00467-BO Document 39-2 Filed 08/24/20 Page 1 of 1
